Fourth Court of Appeals
                                          San Antonio, Texas
                                       DISSENTING OPINION

                                 Nos. 04-19-00192-CR & 04-19-00193-CR

                                              John Joe AVALOS,
                                                   Appellant

                                                         v.

                                             The STATE of Texas,
                                                   Appellee

                      From the 437th Judicial District Court, Bexar County, Texas
                          Trial Court Nos. 2016-CR-10374, 2018-CR-7068
                            Honorable Lori I. Valenzuela, Judge Presiding

                   DISSENTING OPINION ON EN BANC RECONSIDERATION
Opinion by:    Rebeca C. Martinez, Justice
Dissenting Opinion by: Luz Elena D. Chapa, Justice (joined by Sandee Bryan Marion, Chief
               Justice and Patricia O. Alvarez, Justice)

Sitting en banc: Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: December 30, 2020

         I respectfully dissent. For the reasons explained in the panel’s original majority opinion,1

the current state of the law compels us as an intermediary court to conclude that when an



1
 I have attached the opinion as an appendix to this dissent. See, e.g., F.F.P. Operating Partners, L.P. v. Duenez, 237
S.W.3d 680, 703 (Tex. 2007) (O’Neil, J., dissenting) (attaching original opinion to new dissenting opinion).
Dissenting Opinion                                                  04-19-00192-CR & 04-19-00193-CR


intellectually disabled adult commits capital murder, imposing an automatic life sentence without

parole—without an individualized sentencing determination as is required for juveniles under

Miller v. Alabama—is not unconstitutionally cruel and unusual. See 567 U.S. 460 (2012); TEX.

PENAL CODE § 12.31(a)(2). I write separately to: (1) briefly respond to the en banc majority

opinion; (2) note the broad implications of the majority’s holding; and (3) recommend that the

Texas Legislature amend Penal Code section 12.31(a)(2) to account for intellectually disabled

offenders’ diminished culpability.

                             RESPONSE TO THE EN BANC MAJORITY

        The panel majority identified five differences between juvenile and intellectually disabled

adult offenders. The en banc majority notes “differences exist,” but does not identify those

differences or explain why most of these differences are immaterial. In a footnote, the majority

addresses the difference in actual time served by a juvenile with a life sentence and by an

intellectually disabled adult with the same sentence. See Miller, 567 U.S. at 470. But the majority

does not address the most salient difference between the two classes of offenders. Juveniles are

generally expected to develop intellectually, id. at 472–73, but “[i]ntellectual disability is a

permanent condition.” Bourgeois v. Watson, 977 F.3d 620, 637 (7th Cir. 2020) (citing Atkins v.

Virginia, 536 U.S. 304, 318 (2002)). If juveniles are entitled to individualized sentencing because

the developmental features of youth are transient, and a juvenile’s likelihood of future intellectual

development should be considered at a punishment hearing, then it is unclear how the majority’s

holding flows straightforwardly from Miller when impaired cognitive functioning is an

“intellectual disability” only if the condition is permanent. See 567 U.S. at 470.

                     THE BROAD IMPLICATIONS OF THE MAJORITY’S HOLDING

        Although the majority refers to the “combined reasoning” of Miller v. Alabama and Atkins

v. Virginia, the majority extends Miller to adult offenders, and extends Atkins to non-death penalty


                                                -2-
Dissenting Opinion                                                           04-19-00192-CR & 04-19-00193-CR


cases. Because both Supreme Court decisions are retroactive in habeas proceedings, the majority’s

holding could require unearthing numerous capital murder cases for new punishment hearings. See

Montgomery v. Louisiana, 136 S. Ct. 718, 736 (2016) (holding Miller is retroactive); Ex parte

Maxwell, 424 S.W.3d 66, 72 n.25 (Tex. Crim. App. 2014) (stating Atkins is retroactive). 2 The

implications for the families of capital murder victims—families who once had some closure

through prior legal proceedings—are considerable. The majority’s holding could also extend to

automatic life sentences without parole for repeat violent sexual offenders who are intellectually

disabled. See TEX. PENAL CODE § 12.42(c)(4). And, “when the issue [of the defendant’s intellectual

disability] is presented at trial,” and a jury is considering the death penalty, the majority’s holding

could have implications for jury instructions and other procedures in death penalty cases, over

which the Court of Criminal Appeals has exclusive jurisdiction. Gallo v. State, 239 S.W.3d 757,

770 (Tex. Crim. App. 2007).

        Additionally, by declaring a sentencing statute unconstitutional as applied to a class of

offenders, the majority creates a conflict with our sister court, which rejected this very same

challenge with detailed reasoning. Parsons v. State, No. 12-16-00330-CR, 2018 WL 3627527, at

*4–5 (Tex. App.—Tyler July 31, 2018, pet. ref’d) (mem. op., not designated for publication).

Consequently, the sentencing of intellectually disabled capital offenders will differ depending

upon where in Texas the offense occurred. And throughout the country, “courts faced with Atkins-

based challenges by intellectually-disabled offenders have found Atkins only applies to those

offenders with death penalty sentences.” State v. Tuecke, No. 15-0617, 2016 WL 1681524, at *8



2
 See, e.g., Ex parte Gutierrez, WR-70,152-03, 2020 WL 6930823, at *1 (Tex. Crim. App. Nov. 25, 2020) (per curiam)
(not designated for publication) (reforming a death penalty sentence for an intellectually disabled offender to an
automatic life sentence); Ex parte Lizcano, WR-68,348-03, 2020 WL 5540165, at *1 (Tex. Crim. App. Sept. 16, 2020)
(per curiam) (not designated for publication) (same); Ex parte Henderson, WR-37,658-03, 2020 WL 1870477, at *1
(Tex. Crim. App. Apr. 15, 2020) (per curiam) (not designated for publication) (same).



                                                      -3-
Dissenting Opinion                                                               04-19-00192-CR & 04-19-00193-CR


(Iowa Ct. App. Apr. 27, 2016). The majority’s holding therefore brings Texas out of step with the

growing consensus of other jurisdictions, including Iowa, Illinois, Pennsylvania, Oregon, and the

7th and 11th Circuits. 3

               THIS LEGISLATURE SHOULD CONSIDER REVISING SECTION 12.31(a)(2)

         This issue is challenging because we must set aside our personal beliefs about the fairness

of Texas’s sentencing practices. From a public policy perspective, Texas’s sentencing laws could

and should be fairer in considering intellectually disabled offenders’ diminished culpability. But

expressing the will of the people of Texas, duly elected members of our legislature balanced

various public policy considerations and came to a different conclusion through a democratic

process. TEX. PENAL CODE § 12.31(a)(2). While “[i]t is emphatically the province and duty of the

judicial department” to strike down laws that violate constitutional rights, Marbury v. Madison, 5

U.S. 137, 177-78 (1803), our position as an intermediate state court of appeals requires faithful

adherence to the Supreme Court’s constitutional jurisprudence, just as statutory construction

requires faithful adherence to a statute’s plain language. See Boykin v. State, 818 S.W.2d 782, 785

(Tex. Crim. App. 1991).

         A growing national consensus of courts—indeed, in a diverse set of jurisdictions—has

concluded the Eighth Amendment does not require the consideration of intellectual disability for

non-death penalty cases involving adults. See supra note 3. Notably, the sole case from another

jurisdiction relied upon by Avalos on original submission—People v. Coty—was reversed by the

Supreme Court of Illinois the day after the panel issued its opinion and judgment in these appeals.



3
  See id. (citing United States v. Gibbs, 237 F. App’x 550, 568 (11th Cir. 2007) (finding Atkins was inapplicable in the
context of a sentence that did not involve the death penalty); Harris v. McAdory, 334 F.3d 665, 668 n.1 (7th Cir. 2003)
(same); People v. Brown, 967 N .E.2d 1004, 1022 (Ill. App. Ct. 2012) (same); Commonwealth v. Yasipour, 957 A.2d
734, 744 (Pa. Super. Ct. 2008) (same)); see State v. Ward, 437 P.3d 298, 312 (Or. Ct. App. 2019) (rejecting argument
that Miller applies to intellectually disabled adults), rev’d on other grounds, 475 P.3d 420 (2020).



                                                         -4-
Dissenting Opinion                                                            04-19-00192-CR & 04-19-00193-CR


People v. Coty, 2020 WL 2963311, at *11 (Il. June 4, 2020) (reversing court of appeals and holding

an automatic life sentence without parole was not unconstitutional as applied to intellectually

disabled sex offender). Today, the majority deviates from the growing national consensus of courts

considering this issue. The majority’s reasoning shows how one day, the Supreme Court might

conclude an automatic life sentence without parole for intellectually disabled offenders is

unconstitutionally cruel and unusual. But given the growing consensus of other courts throughout

the country, it simply does not appear that day has come.

        When a “decision [does not] flow[] straightforwardly from [the Supreme Court’s]

precedents,” judicial declarations that legislatively enacted sentencing statutes are unconstitutional

have broad implications. Miller, 567 U.S. at 483. Under Parsons—and the overwhelming weight

of authority from other jurisdictions—the prerogative to change constitutional, legislatively

enacted statutes belongs to the legislature. 2018 WL 3627527, at *4–5. The Texas Legislature

should therefore consider revising Penal Code section 12.31(a) to account for the diminished

culpability of intellectually disabled capital offenders as a matter of public policy. Such a

legislative change would provide fairness and justice for intellectually disabled offenders in future

cases without the retroactive ramifications of premature constitutional declarations by the

judiciary. Such legislation would also be a step in the right direction for evolving standards of

decency that might, one day, be constitutionally relevant for intellectually disabled offenders. See

Graham v. Florida, 560 U.S. 48, 61 (2010). 4




4
 In a footnote, the majority states it need not consider objective indicia of evolving standards of human decency
because Miller and Atkins compel its holding. However, such objective indicia can be a relevant factor to consider.
See, e.g., Miller, 567 U.S. at 482–83.


                                                       -5-
Dissenting Opinion                                                  04-19-00192-CR & 04-19-00193-CR


                                             CONCLUSION

        Because the significant differences between juvenile and intellectually disabled adult

offenders reasonably explain why individualized sentencing is constitutionally mandatory for the

former, but the not the latter, I respectfully dissent.

                                                    Luz Elena D. Chapa, Justice




                                                  -6-
Dissenting Opinion                     04-19-00192-CR & 04-19-00193-CR




                           Appendix
                Original Panel Majority Opinion
                               Fourth Court of Appeals
                                     San Antonio, Texas
                                             OPINION
                               Nos. 04-19-00192-CR & 04-19-00193-CR

                                         John Joe AVALOS,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 437th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2016-CR-10374, 2018-CR-7068
                           Honorable Lori I. Valenzuela, Judge Presiding

Opinion by: Luz Elena D. Chapa, Justice
Dissenting Opinion by: Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 3, 2020

AFFIRMED

           In these two appeals, we are presented with a single issue of first impression: When an

intellectually disabled person is convicted of capital murder, and the State does not seek the death

penalty, is an automatic life sentence without parole unconstitutionally cruel and unusual? Based

on the record and arguments before us, we cannot say the imposition of such a punishment is

unconstitutional as applied to all intellectually disabled persons in every case. We therefore affirm

the trial court’s judgments.
                                                                                  04-19-00162-CR & 04-19-00193-CR


                                          PROCEDURAL BACKGROUND

         Under a plea agreement, Johnny Joe Avalos, an adult, pled guilty to two charges of capital

murder. The State did not seek the death penalty. In the plea agreements, Avalos and the State

mutually agreed and recommended that punishment be assessed at “capital life.” “Capital life” is

a reference to Texas Penal Code section 12.31(a)(2)’s requirement of an automatic life sentence

without parole for a person convicted of capital murder, when the death penalty is not imposed.

See TEX. PENAL CODE § 12.31(a)(2).

         Avalos filed motions challenging the constitutionality of his automatic life sentences

without parole. He argued the Supreme Court of the United States’ decisions under the Eighth

Amendment prohibit the imposition of such a sentence on intellectually disabled persons. The trial

court denied Avalos’s motions, accepted his guilty pleas, found him guilty of both capital murder

offenses, and pronounced his life sentences in open court. Avalos timely perfected appeal. 1

                           THE CONSTITUTIONALITY OF SECTION 12.31(a)(2)
                          AS APPLIED TO INTELLECTUALLY DISABLED PERSONS

         Avalos’s sole issue is whether section 12.31(a)(2)’s requirement of an automatic life

sentence without parole for capital murder, when the death penalty is not imposed, is

unconstitutionally cruel and unusual as applied to intellectually disabled persons. Avalos argues

the decisions of the Supreme Court of the United States under the Eighth Amendment compel the

conclusion that section 12.31(a)(2) is unconstitutional as applied to intellectually disabled persons.

A. Cruel & Unusual Punishments

         The Eighth Amendment to the U.S. Constitution prohibits cruel and unusual punishments.

U.S. CONST. amend. VIII. Article I, section 13, of the Texas Constitution also prohibits


1
  After oral argument, we granted the parties’ joint motion to abate these appeals for the trial court to make an express
finding as to whether Avalos is intellectually disabled. The trial court made findings in both cases that Avalos is
intellectually disabled.


                                                          -2-
                                                                    04-19-00162-CR & 04-19-00193-CR


punishments that are cruel and unusual. TEX. CONST. art. I, § 13. There is “no significance in the

difference between the Eighth Amendment’s ‘cruel and unusual’ phrasing and the ‘cruel or

unusual’ phrasing of Art. I, Sec. 13 of the Texas Constitution.” Cantu v. State, 939 S.W.2d 627,

645 (Tex. Crim. App. 1997).

       The “cruel and unusual” standard is based on “a precept of justice that punishment for [a]

crime should be graduated and proportioned to [the] offense.” Atkins v. Virginia, 536 U.S. 304,

311 (2002) (internal quotation marks omitted). Proportionality is informed by objective evidence

of contemporary values. Id. at 312. “[T]he clearest and most reliable objective evidence of

contemporary values is the legislation enacted by the country’s legislatures.” Id. A court must also

“consider reason[s] for agreeing or disagreeing with their judgment” in light of “evolving standards

of decency.” Id. at 313, 321.

       The Supreme Court of the United States, the Texas Court of Criminal Appeals, and this

court have not yet addressed whether an automatic life sentence without parole, imposed upon an

intellectually disabled person, is unconstitutionally cruel and usual. Avalos argues such a

conclusion logically follows from the Supreme Court’s Eighth Amendment decisions. Because

there is no significant difference between the Texas Constitution and U.S. Constitution on this

issue, we address Avalos’s issue in light of the Supreme Court’s decisions. See Cantu, 939 S.W.2d

at 645. We also consider the decisions of other courts applying these Eighth Amendment decisions

for their persuasive value.

B. Relevant Supreme Court Decisions

       In Atkins v. Virginia, the Supreme Court held the imposition of the death penalty on an

intellectually disabled person is unconstitutionally cruel and unusual. 536 U.S. at 321. The

Supreme Court first considered the acts of several state legislatures to exclude intellectually

disabled persons from eligibility for the death penalty. Id. at 313–17. The Supreme Court also held


                                                -3-
                                                                      04-19-00162-CR & 04-19-00193-CR


that sentencing intellectually disabled persons to death did not substantially further two bases for

imposing the death penalty: retribution and deterrence. Id. at 318–19. With respect to retribution,

the Supreme Court explained that because “only the most deserving of execution are put to death,

an exclusion for the [intellectually disabled] is appropriate.” Id. at 319. With respect to deterrence,

the Supreme Court explained the availability of the death penalty for intellectually disabled

persons, who often act impulsively, would likely not deter them from “murderous conduct,” and

excluding intellectually disabled persons from eligibility for the death penalty would not

undermine the deterrent effect the death penalty has on others. Id. at 319–20. The Supreme Court

also considered that intellectually disabled persons generally “face a special risk of wrongful

execution” due to an increased risk of false confessions, they generally have lesser abilities to

communicate with counsel and to make a persuasive showing of mitigation to the jury, and “their

demeanor may create an unwarranted impression of lack of remorse for their crimes.” Id. at 320–

21. The Supreme Court therefore held the death penalty is cruel and unusual when imposed on an

intellectually disabled person. Id. at 321.

       Although the Supreme Court has not considered the imposition of an automatic life

sentence without parole as applied to intellectually disabled persons, Avalos argues the Supreme

Court’s decisions regarding juveniles guides our resolution of these appeals. In Roper v. Simmons,

the Supreme Court held the death penalty is unconstitutionally cruel and unusual when imposed

on a juvenile. 543 U.S. 551, 578 (2005). As in Atkins, the Supreme Court began by considering

“[t]he evidence of national consensus against the death penalty for juveniles.” Id. at 564. “Three

general differences between juveniles under 18 and adults demonstrate that juvenile offenders

cannot with reliability be classified among the worst offenders.” Id. at 569. The Supreme Court

noted juveniles: (1) lack maturity and have an underdeveloped sense of responsibility; (2) “are

more vulnerable or susceptible to negative influences and outside pressures, including peer


                                                 -4-
                                                                      04-19-00162-CR & 04-19-00193-CR


pressure”; and (3) have a relatively unformed character. See id. at 569–70. The Supreme Court

explained “the penological justifications for the death penalty apply to [juveniles] with lesser force

than to adults.” Id. at 571. Quoting Atkins, the Supreme Court concluded, “The same conclusions

follow from the lesser culpability of the juvenile offender.” Id.

       In Graham v. Florida, the Supreme Court extended Eighth Amendment protections for

juveniles in the context of automatic life sentences without parole for nonhomicide offenses. 560

U.S. 48, 74 (2010). In Graham, the Supreme Court relied on Roper to explain the diminished

culpability of juveniles in light of the penological interests served by a life sentence without parole.

See id. at 67–69, 71–75. The Supreme Court stated that “life without parole sentences share some

characteristics with death sentences that are shared by no other sentences.” Id. at 69. The Supreme

Court explained a life sentence without parole denies all hope of release and “means . . . good

behavior and character improvement are immaterial.” Id. at 71. The Supreme Court also explained

such a punishment is “especially harsh” for juveniles who “will on average serve more years and

a greater percentage of . . . life in prison than an adult offender. A 16-year-old and a 75-year-old

each sentenced to life without parole receive the same punishment in name only.” Id. at 70.

       In Miller v. Alabama, the Supreme Court extended Graham to include life sentences

without parole for homicide offenses, “hold[ing] that mandatory life without parole for those under

the age of 18 at the time of their crimes violates the Eighth Amendment’s prohibition on ‘cruel

and unusual punishments.’” 567 U.S. 460, 465 (2012). The Supreme Court noted, “Roper and

Graham establish that children are constitutionally different from adults for purposes of

sentencing” and explained that “[d]eciding that a juvenile offender forever will be a danger to

society would require mak[ing] a judgment that [he] is incorrigible—but incorrigibility is

inconsistent with youth.” Id. at 471–73 (internal quotation marks omitted). The Supreme Court

concluded juveniles are entitled to an individualized sentencing determination in which “a judge


                                                  -5-
                                                                    04-19-00162-CR & 04-19-00193-CR


or jury must have the opportunity to consider mitigating circumstances before imposing the

harshest possible penalty for juveniles.” Id. at 489. Avalos argues intellectually disabled persons

are entitled to the same type of individualized sentencing determination.

       The State argues we are bound by the Supreme Court’s decision in Harmelin v. Michigan,

501 U.S. 957 (1991). In Harmelin, the majority of the Supreme Court concluded the imposition of

an automatic life sentence without parole for the offense of possession of 650 grams of cocaine

was not cruel and unusual. Id. at 961, 996. The Harmelin plurality did not consider a

proportionality review and considered the originally intended meaning of “cruel and unusual” in

the Eighth Amendment. See id. at 994–95. The plurality’s approach differed from the approach

taken in Justice Kennedy’s concurrence, in which he reached the same conclusion as the plurality,

except by emphasizing the proportionality of the sentence as opposed to the Framers’ original

intent. Id. at 996–1001 (Kennedy, J., concurring).

C. Other Relevant Authorities

       The parties also rely on decisions from other courts. Avalos principally relies on People v.

Coty, 110 N.E.3d 1105 (Ill. App. Ct. 2018). In Coty, a jury convicted an intellectually disabled

defendant as a repeat offender for sexual assault of a minor. Id. at 1107–08. An automatic life

sentence without parole was assessed and, on appeal, the court of appeals reversed the sentence.

Id. at 1108. The court held an automatic life sentence without parole was not facially

unconstitutional under the Eighth Amendment, but was unconstitutional under Illinois’s state

constitution as applied to the defendant due to his intellectual disability. See id. On remand, the

defendant was resentenced to 50 years in prison. See id. In the defendant’s second appeal, the court

of appeals noted the evolution in standards of decency required that the trial court consider

evidence of the defendant’s intellectual disability in sentencing. Id. at 1121–22. The court of

appeals in Coty saw no reason why “the prohibition against the imposition of discretionary de facto


                                                -6-
                                                                     04-19-00162-CR & 04-19-00193-CR


life sentences without the procedural safeguards of Miller and its progeny should not be extended

to intellectually disabled persons.” Id. at 1122.

       The State relies on Parsons v. State, in which the Tyler court of appeals considered and

rejected the very same position Avalos takes in these appeals. See No. 12-16-00330-CR, 2018 WL

3627527, at *4–5 (Tex. App.—Tyler July 31, 2018, pet. ref’d) (mem. op., not designated for

publication). The Tyler court reasoned that although there are some similarities between juveniles

and intellectually disabled persons, the differences are too significant to extend the Supreme

Court’s precedents regarding juveniles, specifically Miller’s categorical bar to an automatic life

sentence without parole, to intellectually disabled persons. Id. The State also relies on Modarresi

v. State, in which the Houston court of appeals relied on Harmelin to reject a contention that section

12.31(a)(2) was unconstitutional as applied to someone suffering from “mental illness, particularly

post-partum depression associated with Bipolar Disorder.” 488 S.W.3d 455, 466 (Tex. App.—

Houston [14th Dist.] 2016, no pet.). The court in Modarresi noted the Supreme Court in Harmelin

held an automatic life sentence without parole is constitutional without exception. See id.

D. Analysis

       Not a single Supreme Court decision directly controls the resolution of these appeals.

Although the court of appeals in Modarresi treated Harmelin as controlling in all contexts, there

is no indication that the appellant in Harmelin was intellectually disabled. In other words,

Harmelin is not controlling because it “had nothing to do with [intellectually disabled persons].”

Cf. Miller, 567 U.S. at 481 (declining to extend Harmelin to juveniles because “Harmelin had

nothing to do with children”). Furthermore, the Supreme Court in Harmelin was able to reach a

majority in its ultimate holding, but the plurality and concurrence disagreed as to the appropriate

legal principles and modes of constitutional interpretation, and the Supreme Court later rejected

the plurality’s approach in subsequent cases, including Atkins. As one example, the Harmelin


                                                    -7-
                                                                     04-19-00162-CR & 04-19-00193-CR


plurality rejected proportionality as a consideration and construed the Eighth Amendment’s phrase

“cruel and unusual” considering the original intent of the language as used in the 1700s. See 501

U.S. at 965 (“[T]he Eighth Amendment contains no proportionality guarantee.”). In Atkins, the

Supreme Court considered proportionality and construed the phrase “cruel and unusual” in

“evolving standards of decency” and “contemporary values.” See 536 U.S. at 311–12.

       Conversely, not a single Supreme Court decision has held an automatic life sentence

without parole is unconstitutionally cruel and unusual when imposed on an intellectually disabled

person. Avalos’s position therefore turns on the strength of the analogy between intellectually

disabled persons and juveniles under the Eighth Amendment. As to this analogy, the Tyler court’s

analysis in Parsons is persuasive:

           Although some of the reasoning behind the Court’s decision in Miller might
       apply to intellectually disabled defendants as well as it does to juveniles, significant
       portions of the reasoning do not. These reasons include that (1) juvenile offenders
       have greater prospects for reform than adult offenders, (2) the character of juvenile
       offenders is less well formed and their traits less fixed than those of adult offenders,
       (3) recklessness, impulsivity, and risk taking are more likely to be transient in
       juveniles than in adults, (4) a sentence of life without parole is harsher for juveniles
       than adults because of their age, and (5) a sentence of life without parole for
       juveniles is akin to a death sentence because of their age. We know of no reason to
       believe that these factors apply to intellectually disabled offenders.

2018 WL 3627527, at *5. This analysis accounts for the Supreme Court’s specific considerations

in Miller and Graham, such as the difference in time actually served by a 16-year-old and a 75-

year-old for identical “life” sentences, and the inconsistency of incorrigibility with youth. See

Graham, 560 U.S. at 70; Miller, 567 U.S. at 472–73. Avalos’s reasoning and the Illinois case he

cites, Coty, do not adequately account for the significant differences between juvenile offenders

and adults identified by the Supreme Court in Miller and Graham.

       We also note an additional point of distinction. In Graham and Miller, as well as Atkins

and other Eighth Amendment cases, the Supreme Court considered the laws enacted by states’



                                                 -8-
                                                                   04-19-00162-CR & 04-19-00193-CR


legislatures. Avalos did not provide the trial court, and has not provided us, with any citations,

discussion, or analysis of objective evidence of evolving standards of decency, such as the

sentencing laws or practices of other states. See TEX. R. APP. P. 38.1(i); Atkins, 536 U.S. at 311–

12 (considering such objective evidence of evolving standards of decency). We disagree with

Avalos’s specific contention on appeal, namely that the Supreme Court’s decisions compel the

conclusion that an automatic life sentence without parole is unconstitutional as applied to

intellectually disabled persons. Without the objective evidence necessary to resolve Avalos’s

Eighth Amendment issue, we cannot say, in the first instance, that such a punishment is

unconstitutionally cruel and unusual under either the U.S. Constitution or the Texas Constitution.

                                          CONCLUSION

       We hold the Supreme Court’s decisions in Atkins, Roper, Graham, and Miller do not

compel the conclusion that Texas Penal Code section 12.31(a)(2) is unconstitutional as applied to

intellectually disabled persons. Having been provided no objective evidence of evolving standards

of decency required to analyze whether the punishment here is unconstitutional, we cannot say

Avalos’s sentences are unconstitutionally cruel and unusual punishments. We therefore overrule

Avalos’s sole issue in these appeals and affirm the appealed judgments.

                                                 Luz Elena D. Chapa, Justice

PUBLISH




                                               -9-